Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendment submitted on October 11, 2021 in response to the Office action (OA) mailed on July 12, 2021 (hereinafter “the previous OA”) have been fully considered. 
Support for claims 10 and 15 amendment can be found in paragraphs 0019 and 0021 of US Patent Application Publication No. 20180112109 A1 of the present application (hereinafter “the published application”). 

In view of applicant’s amendment to claim 12, the 35 USC 112(a) and the 35 USC 112(b) rejections of claim 12 are withdrawn. 

In view of applicant’s amendment, the 35 USC 103 rejection of claims 10 and 15 as being unpatentable over Valdez (US 20040219356 A1) in view of Schubert et al. (US 20140083608 A1) and Tam et al. (US 20130059112 A1) is modified. 


Election/Restrictions

Newly submitted claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

This application contains claims directed to the following patentably distinct species:
Species A: adhesive tape of claims 10, 12, and 15.
Species B: adhesive tape of claim 16.

The species are independent or distinct because the adhesive tape of Species A requires that a filament is only disposed in a first adhesive layer, whereas the adhesive tape of Species B requires that a filament is disposed between a first adhesive layer and a second adhesive layer.  In addition, these species are not obvious variants of each other based on the current record.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

   

Allowable Subject Matter

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Valdez (US 20040219356 A1) in view of Schubert et al. (US 20140083608 A1) and Tam et al. (US 20130059112 A1).

liner or carrier/first adhesive with a filament/second adhesive layer. 

As to claims 10 and 15, Valdez discloses an adhesive tape comprising a heat activable adhesive resin layer (A) releasably bonded to a support layer (liner or carrier film) and a pressure-sensitive adhesive (PSA) layer (B) (first adhesive layer) that is permanently and directly bonded to a first major surface of the heat-achievable adhesive rein layer (A) (abstract and 0001).   Valdez further discloses a second PSA layer (0048) that is on the first adhesive layer (0118). 

Valdez discloses “Other useful materials which may be blended into the first and/or second adhesive layer include fillers, pigments, fibrous reinforcing agents…and viscosity adjusting agents.” (0049). This disclosure of Valdez is interpreted to suggest that the fibrous reinforcing agents can be included in either the first adhesive layer or the second adhesive layer.  Accordingly, Valdez suggests that the fibrous reinforcing agent is only disposed in the first adhesive layer. 


As to claims 10 and 15 limitation of “a plasma-treated second side” of the first adhesive layer and a second adhesive layer, wherein the second adhesive layer is disposed on the second side (plasma treated second side) of the first adhesive layer, it is submitted that Valdez discloses that a second thinner acrylic adhesive layer bearing a 

As to claims 10 and 15, Valdez does not explicitly disclose that the second side of the first adhesive layer is plasma treated.  However, the recitation “plasma-treated” is interpreted as product by process limitation.   Product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  It is submitted that one of ordinary skill in the art would recognize that plasma treatment improves bonding (adhesion) between the second side of the first adhesive layer and the second adhesive layer that is disposed on the second side.  Valdez discloses presence of primer between the two layers of acrylic PSAs (0118).  A person having ordinary skill in the art would recognize that one of the uses of a primer is to improve adhesion.  Accordingly, absent any factual evidence on the record, there appears to be no unobvious difference between the claimed plasma-treated second side of the first adhesive layer and the first acrylic adhesive layer of Valdez that is bonded to the second acrylic adhesive layer with a primer layer in between the both PSA layers.   Alternatively, with respect to claim limitation “plasma-treated second side” of the first adhesive layer, Schubert as set forth below is relied upon to render obvious this limitation. 


As to claims 10 and 15, Valdez is silent as to disclosing the filament comprising a polyethylene terephthalate (PET) fiber, a carbon fiber, an aramid fiber, or a glass fiber as claimed.  Moreover, as to claims 10 and 15, Valdez does not explicitly disclose that the second side of the first adhesive layer is plasma-treated. 

Schubert discloses a process for enhancing the adhesive properties of pressure sensitive adhesives on substrate by means of plasma-treatment (0001). Schubert further discloses treating of a second surface of a PSA that faces towards a substrate with a plasma (abstract).   Further, Schubert discloses an adhesive tape formed from a carrier and adhesive (0129).   Moreover, Schubert discloses that fibers (staple fibers or continuous filaments) can be added to the adhesive to improve processability or adhesion properties (0111-0112).  Moreover, Schubert discloses that fibers can include aramid fibers, glass fibers etc. (0112).  While Schubert does not explicitly suggest treatment of the fiber (filament) surface using plasma, it is submitted that Tam discloses a method for modifying high tenacity fibers with a plasma treatment or a corona treatment without reducing the physical strength properties of the fibers (0002).  Tam further discloses “As is known in the art, the ability of the fiber to bond with or adhere with surface coating may be improved by corona treating or plasma treating the fibers.” (0007).   Tam further discloses that the plasma treatment or corona treatment modifies the fiber surface and as a result the ability of subsequently applied materials to adsorb to, adhere to or bond to the fiber surface is enhanced, thereby reducing the tenacity of the fiber surface coating to delaminate (0007). 
. 

Response to Arguments

Applicant's arguments filed on October 11, 2021 have been fully considered but they are not persuasive. 

With respect to the 35 USC 103 rejection of claims 10 and 15 as being unpatentable over Valdez (US 20040219356 A1) in view of Schubert et al. (US 20140083608 A1) and Tam et al. (US 20130059112 A1), as set forth in the previous OA, applicant argues that Tam is a nonanalogous prior art, because it has nothing whatsoever to do with adhesives. Instead, Tam is directed surface treatments of fibers 

The examiner respectfully disagrees.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Tam is reasonably pertinent to the particular problem with which the applicant was concerned.  Specifically, applicant is using plasma treatment to improve bonding between the filament and the adhesive (see 0018 of the published application “due to the plasma treatment…the filament is fixed extremely securely in the adhesive of the adhesive layer that surrounds it…”).  Tam discloses plasma treatment of fibers in order to improve properties such as adhesion to a coating (see 0027 “Plasma treatment may also serve to increase the surface energy of the fiber…thereby increasing hardness, melting point and mass anchorage of subsequent coatings…”, and see 0018 “As is known in the art, the ability of the fiber to bond with or adhere with surface coatings may be improved by corona treating or plasma treating the fibers”).   Accordingly, Tam is analogous prior art to the claimed invention because it is reasonably pertinent to the particular problem with which the applicant was concerned. 


The examiner respectfully disagrees.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).   In the present case, the motivation to treat the surface of the filament of Schubert comes from the analogous prior art of Tam.  Thus, the motivation to treat the surface of the filament does not include knowledge gleaned only from applicant’s disclosure, which is required for impermissible hindsight.  Accordingly, applicant’s arguments are not found persuasive.   Specifically, the examiner acknowledges that Schubert does not explicitly suggest treatment of the fiber (filament) surface using plasma.  However, it is submitted that Tam discloses a method for modifying high tenacity fibers with a plasma treatment or a corona treatment without reducing the physical strength properties of the fibers (0002).  Tam further discloses “As is known in the art, the ability of the fiber to bond with .   





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
January 6, 2022